TREG R. TAYLOR
ATTORNEY GENERAL

Mark Cucci (Alaska Bar No. 0311047)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5190
Facsimile: (907) 258-0760
Email: mark.cucci@alaska.gov

Attorney for Defendants

                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

JOEL MUMEY,                                  )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )   Case No.: 3:20-cv-00172-JMK
                                             )
STATE OF ALASKA, DEPT OF LAW                 )
and JUSTIN S. HILARIO,                       )   STIPULATION TO MODIFY
                                             )   SCHEDULING AND PLANNING
             Defendants.                     )   ORDER

      The parties in the above captioned matter, through respective counsel, hereby

stipulate to modify the Scheduling and Planning Order entered by this Court on

November 5, 2020. This stipulation extends due dates that have not yet passed, starting

with the originally set deadline for the close of discovery on May 14, 2021.

      The newly set deadlines are as follows:

             The Close of Fact Discovery shall be completed by July 16, 2021.

             Expert Disclosures shall be identified by July 16, 2021, and each party may
             identify supplemental expert witnesses within 14 days thereafter.



         Case 3:20-cv-00172-JMK Document 17 Filed 05/10/21 Page 1 of 3
             Motions under the discovery rule shall be filed by July 16, 2021.

             Expert disclosures (reports) required by Rule 26(a)(2) shall be disclosed on
             or before August 16, 2021.

             Expert witness discovery, including depositions shall be completed by
             October 15, 2021.

             Dispositive motions shall be served and filed by September 24, 2021.

             Motions to exclude expert testimony shall be served and filed by
             September 24, 2021.

      All other deadlines will remain as set.

      DATED: May 10, 2021.

                                         TREG R. TAYLOR
                                         ATTORNEY GENERAL

                                         By:    /s/Mark Cucci
                                                Mark Cucci
                                                Assistant Attorney General
                                                Alaska Bar No. 0311047
                                                Department of Law
                                                1031 West Fourth Avenue, Ste. 200
                                                Anchorage, AK 99501
                                                Phone: (907) 269-5190
                                                Facsimile: (907) 258-0760
                                                Email: mark.cucci@alaska.gov
                                                Attorney for Defendants

      DATED: May 10, 2021.
                                         JEFF BARBER
                                         BARNES & ASSOCIATES, LLC

                                         By:    s/Jeff Barber/
                                                Jeff Barber
                                                AK Bar #0111058




Mumey v. SOA, et al.                                      Case No.: 3:20-cv-00172-JMK
Stipulation to Modify Scheduling and Planning Order                          Page 2 of 3

        Case 3:20-cv-00172-JMK Document 17 Filed 05/10/21 Page 2 of 3
Certificate of Service
I certify that on May 10, 2021 the foregoing Stipulation to Modify Scheduling and
Planning Order was served electronically on:

Jeffrey J. Barber
Barber and Associates, LLC
jeffb@alaskainjury.com

/s/Mark Cucci
Mark Cucci, Assistant Attorney General




Mumey v. SOA, et al.                                    Case No.: 3:20-cv-00172-JMK
Stipulation to Modify Scheduling and Planning Order                        Page 3 of 3

        Case 3:20-cv-00172-JMK Document 17 Filed 05/10/21 Page 3 of 3
